Citation Nr: 1337599	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  04-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery (excluding any periods of temporary total disability due to surgery and convalescence from March 29, 2006 to April 30, 2005 and from July 30, 2009 to August 31, 2009).

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease for the period from July 6, 2010, forward. 

3.   Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

These matters return before the Board of Veteran's Appeals (Board) from an April 2013 Memorandum Decision by the United States Court of Appeals for Veterans Claims (CAVC or Court), which vacated the Board's November 2011 decision that denied his claims for increased staged ratings for residuals of stress fracture of the left tibia, for increased rating for degenerative arthritis in the left knee, and for a TDIU.  The Court then remanded the matter for further proceedings consistent with its decision. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the April 2013 Memorandum Decision.  The Court determined that the Board had erroneously relied on an inadequate July 2010 VA examination report, in which the VA examiner failed to discuss whether the Veteran's pain resulted in functional loss.  The Court instructed the Board to remand in order to afford the Veteran a new VA examination in conjunction with his claims.  As such, the matters are remanded in order to afford the Veteran with a new VA examination to evaluate the severity of his service-connected residuals of left tibia fracture and left knee disabilities.  

The claim for a TDIU is inextricably intertwined with the outcome of the present appeal for a higher evaluation for his residuals of fractured left tibia and left knee disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (finding two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Rice v. Shinseki, 22 Vet. App. 447 (finding a TDIU claim to be part of an increased rating claim when such claim is raised by the record).  The Board is unable to review the issue of entitlement to a TDIU until the remaining issues on appeal are resolved.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA medical records for this Veteran from July 2013 forward. 

2. Schedule the Veteran for VA examination to determine the current nature and severity of his service-connected residuals of left tibia fracture and left knee disabilities.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted. 

The examiner should report the range of motion of the left knee, to include the point at which pain begins, as well as any functional loss due to pain, weakness, or diminished endurance.  The examiner should indicate whether there is objective evidence of instability or subluxation of the left knee.

The examiner is then asked to review the claims file in its entirety, specifically to include recent private treatment records contained therein, and determine whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The Veteran's age and any impairment caused by nonservice-connected disabilities may not be considered in reaching the requested employability determination. 

The examiner is specifically requested to opine whether the Veteran is "unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities."

3. Thereafter, the RO/AMC will readjudicate the issue of entitlement to an increased rating for left knee disability under any applicable diagnostic codes, as well as the issue of entitlement to a TDIU, to include consideration of the provisions of 38 C.F.R. § 4.16(b) pertaining to extraschedular consideration if the Veteran's service-connected disabilities are found to produce unemployment, but do not meet minimum schedular percentage requirements.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


